Citation Nr: 0309885	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-01 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals, right 
ankle injury.

2.  Entitlement to service connection for bilateral knee 
condition.

3.  Entitlement to service connection for conjunctivitis 
(claimed as bilateral eye condition.

4.  Entitlement to service connection for pterygium, left eye 
(claimed as bilateral eye condition).

5.  Entitlement to service connection for breathing 
condition.

6.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from September 1989 to January 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board), on appeal from an August 2001 RO rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.


REMAND

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  

In December 2002, the Board ordered additional development, 
and received additional medical evidence dated in March 2003.  
Thus any decision herein would be based in part on evidence 
developed by the Board pursuant to the invalidated 
regulation.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	The RO should issue a letter 
providing the veteran with the 
notice required under 38 U.S.C.A. § 
5103(a) and specifically informing 
him that the requested information 
and evidence must be received within 
one year of the date of the RO's 
letter.

2.	The RO should undertake any other 
development it determines is 
required under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) and 38 
C.F.R. § 3.159 (2002).  

3.	The RO should then consider all the 
evidence, including all additional 
evidence received pursuant to the 
Board's development, and 
readjudicate the issues on appeal.  
If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), and provided an appropriate 
opportunity to respond before the 
claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




